EXECUTION VERSION


AMENDMENT TO
AMENDED & RESTATED EMPLOYMENT AGREEMENT


THIS AMENDMENT (“Amendment”) to the Amended & Restated Employment Agreement by
and between The ADT Security Corporation, a Delaware corporation (the
“Company”), and Donald Young (the “Executive”), dated as of December 19, 2017
(the “Employment Agreement”), is made by and between the Executive and the
Company, effective as of May 3, 2019 (the “Amendment Effective Date”).


WHEREAS, the Executive has been employed by the Company pursuant to the terms of
the Employment Agreement; and


WHEREAS, the Executive and the Company have agreed to amend and modify certain
terms of the Employment Agreement as provided herein, with the understanding
that all other provisions of the Employment Agreement shall remain unchanged.


NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein and for good and valuable consideration, the receipt of which is hereby
acknowledged, the parties hereto, each intending to be legally bound hereby,
agree to amend the Employment Agreement, effective as of the Amendment Effective
Date, as follows:


1.Amendment to Definitions. Section 1(u) of the Employment Agreement is hereby
amended by deleting the definition of “Realization Event” in its entirety and
replacing it with the words “Intentionally Omitted.”
2.Amendment to Severance Period. Section 5(b)(i) of the Employment Agreement is
hereby amended by deleting the following language: “(or if such Date of
Termination occurs following a Realization Event, the six (6) month anniversary
of the Date of Termination)”.
3.Amendment to Restricted Period. Section 6(a) of the Employment Agreement is
hereby amended by deleting the following language: “(or if such Date of
Termination occurs following a Realization Event, the six (6) month period
following the Date of Termination)”.
4.Miscellaneous. The Employment Agreement shall remain unchanged and in full
force and effect other than as provided in this Amendment. However, to the
extent that any of the provisions of this Amendment are inconsistent with the
Employment Agreement, the provisions contained in this Amendment shall govern.
This Amendment shall be governed by and construed in accordance with the laws of
the State of Delaware (without regard to conflicts of law).
5.Counterparts. This Amendment may be executed in counterparts, each one of
which shall be deemed an original and all of which together shall constitute one
and the same Amendment.
[Signature Page Follows]




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, this Amendment has been executed as of the date first
written above.

 
 
 
THE ADT SECURITY CORPORATION
 
 
 
 
 
 
 
 
 
By:
  /s/ James D. DeVries
 
 
 
 
Name: James D. DeVries
 
 
 
 
 
Title: President and Chief Executive Officer

 
 
 
 
 
 
 
 
  /s/ Donald Young
 
 
 
 
DONALD YOUNG
 
 
 
 
 
 





[Signature Page to First Amendment to Amended & Restated Employment Agreement]